Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) are rejected under 35 U.S.C. 103 as being unpatentable over Bisher et al. (USPN 20050198631A) in view of Gurumurthy et al. (USPN 20150052402A1).
As per claims 1,10,16, Bisher et al. discloses an apparatus comprising: memory (paragraph 0007 – memory); instructions in the apparatus (paragraph 0007 – program of instructions); and processor circuitry (paragraph 0007 – processor) to execute the instructions to: process a subset of prerequisites with respect to a configuration, the subset of prerequisites selected from a plurality of prerequisites based on a role assigned to the configuration (paragraphs 0038,0039,0042,0043 – hardware identification information the determines hardware settings and configurations for servers and their components); when the processing results in an error, identify a fix to address the error (paragraphs 0052,0053 – a corrective action is taken); and trigger evaluation and correction of the error based on the role, the subset of prerequisites, and the fix (paragraphs 0052,0053 – a corrective action is taken for the hardware being configured and a subsequent verification occurs and verification is disclosed in paragraph 0047,0048).
Bisher et al. fails to explicitly state a fix script.
Bisher et al. does disclose a corrective action in paragraph 0053.
Gurumurthy et al. discloses a fix script in paragraphs 0023,0025 – script that identifies a failure and a solution for the problem identified. 
Accordingly, it would have been obvious to one of ordinary skill in the art before
the effective filing date of the claimed invention to have the script that identifies a failure and a solution for the problem identified of Gurumurthy in the corrective action of Bisher. A person of ordinary skill in the art would have been motivated to have a fix script because a script is able to be used to resolve a problem as indicated in paragraph 0023.
As per claims 2,11,17, Bisher et al. discloses wherein the processor circuitry is to process the subset of prerequisites with respect to the configuration by executing a prerequisite script (paragraph 0046-0048 – the verification of the hardware identification information which is the configuration settings and paragraphs 0006,0007 – a program of instructions/script that implements the method steps of disclosed in paragraphs 0046-0048).

As per claim 3, Bisher et al. discloses wherein the configuration is associated with the apparatus (paragraphs 0038,0039,0042,0043 – hardware identification information the determines hardware settings and configurations for servers and their components, the apparatus is the servers and their components).

As per claim 4, Bisher et al. fails to explicitly state wherein the fix script is to adjust the configuration.
Bisher et al. does disclose a corrective action in paragraph 0053.
Gurumurthy et al. discloses the fix script is to adjust the configuration in paragraphs 0023,0025 – script that identifies a failure and a solution for the problem identified. 
Accordingly, it would have been obvious to one of ordinary skill in the art before
the effective filing date of the claimed invention to have the script that identifies a failure and a solution for the problem identified of Gurumurthy in the corrective action of Bisher. A person of ordinary skill in the art would have been motivated to have a fix script because a script is able to be used to resolve a problem as indicated in paragraph 0023.

As per claims 5,12,18, Bisher et al. discloses wherein the processor circuitry is to trigger a check of at least one of the subset of prerequisites after execution of the fix script to confirm whether the error has been resolved (paragraphs 0052,0053 – a corrective action is taken for the hardware being configured and a subsequent verification occurs and verification is disclosed in paragraph 0047,0048).

As per claim 6, Bisher et al. discloses wherein the apparatus includes a component server (paragraphs 0038,0039,0042,0043 – hardware identification information the determines hardware settings and configurations for servers and their components, the component server are the servers).

As per claims 7,13,19, Bisher et al. discloses wherein the processor circuitry is to complete an installation after correction of the error (paragraph 0048 – once the hardware components have been verified after corrective actions have been performed as indicated in paragraph 0053, there is automated deployment).

As per claims 8,14,20, Bisher et al. discloses wherein the processor circuitry is to validate the configuration after correction of the error (paragraph 0048 – once the hardware components have been verified after corrective actions have been performed as indicated in paragraph 0053).

Claims 9,15, are rejected under 35 U.S.C. 103 as being unpatentable over
Bisher et al. (USPN 20050198631A) in view of Gurumurthy et al. (USPN
20150052402A1) in further view of Ramalingam et al. (USPN 20150358392A1).
As per claim 9, Bisher et al. and Gurumurthy et al. fail to explicitly state wherein the processor circuitry is to build a list of roles and associated rules and review the list of roles and execute the associated rules for each role in the list of roles to determine compliance with the subset of prerequisites for the list of roles.
Bisher et al. discloses selection and identification of servers desired to act as file servers, email exchange servers, print server, etc. in paragraph 0040 and role in paragraph 0042. This information is verified in paragraphs 0046-0048.
Ramalingam et al. discloses further including: building a list of roles and associated rules (paragraphs 0092 – configuration module configuring the roles and rules and paragraph 0095 – defining deployment rules); reviewing the list of roles (paragraphs 0092 – configuring roles,0095 – defining deployment rules); and executing the associated rules for each role in the list of roles to determine compliance with the subset of prerequisites for the list of roles (paragraph 0095 – defining deployment rules).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the roles and rules disclosed in Ramalingam in the selection and identification of servers with roles of Bisher. A person of ordinary skill in the art would have been motivated to make the modification because the validation of the roles based on rules is used to determine successful deployment as indicated in paragraph 0100.

Claim Objections
Claim 1 is objected to because of the following informalities:  The limitation ‘instructions in the apparatus’ should be: ‘instructions stored in memory in the apparatus’.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6,9-12,14-18,20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,3,5,8,10,13,14,16,18,19 of U.S. Patent No. 11327821. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-6,9-12,14-18,20 contain every element of claims 1,3,5,8,10,13,14,16,18,19 of U.S. Patent No. 11327821. Therefore the claims of the instant application are not patentably distinct from the patent claims and as such are unpatentable. 
 Although the claims at issue are not identical, they are not patentably distinct from each other because although claim 8 is directed to an apparatus claim with instructions it would be obvious to one of ordinary skill in the art to have the method steps of claim 13 of U.S. Patent No. 11327821 to execute the instructions in the apparatus. although claim 8 is directed to an apparatus claim with instructions it would be obvious to one of ordinary skill in the art to have the tangible computer readable storage medium comprising the instructions of claim 19 of U.S. Patent No. 11327821 to execute the instructions in the apparatus.
  
Claims 1-6,9-12,15-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3,5,8-10,12,15-18 of U.S. Patent No. 10338981. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-6,9-12,15-18 contain every element of claims 1-3,5,8-10,12,15-18 of U.S. Patent No. 10338981. Therefore the claims of the instant application are not patentably distinct from the patent claims and as such are unpatentable. 
.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yolanda L Wilson whose telephone number is (571)272-3653. The examiner can normally be reached M-F (7:30 am - 4 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Yolanda L Wilson/Primary Examiner, Art Unit 2113